department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-2823-99 uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel cc dom fs from subject treatment of inter-company debt this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp u corp c corp b corp s corp d corp x corp r year year year issue sec_1 whether the taxpayer’s purported inter-company loans and advances lack economic_substance and business_purpose and constitute substantive shams whether certain advances made by corp u through journal entries purporting to be advances for indebtedness to its indirect subsidiaries relating to dividends distributed by them qualify as indebtedness for federal_income_tax purposes did advances made by corp u to the same subsidiaries relating to their expenses represent valid indebtedness or did those advances represent contributions to their capital conclusion sec_1 the taxpayer’s inter-company loans and most of the advances lack economic_substance and business_purpose and constitute substantive shams the advances relating to dividends should be disregarded for federal_income_tax purposes because they did not create a bona_fide debtor-creditor relationship if they had created a bona-fide debtor-creditor relationship these transactions had the net effect of the payment of dividends with notes of the subsidiaries assuming adequate earnings_and_profits we note that the distribution of obligations of a distributing_corporation can be a dividend sec_1_301-1 moreover a distribution can be a dividend whether or not it has a business_purpose however since no principal payments were ever made on the notes deemed distributed and interest was merely accrued and added to ‘principal ’ the notes and the underlying ‘loan’ receivables should be disregarded in this case likewise the ‘advances’ to account for operating_expenses were not intended to be repaid because among other factors none were ever repaid over the history of these advances which spanned several years in addition the advances were more than three times what an outside lender might have advanced moreover the ‘creditor’ took no actions to enforce its rights to collect any of the advances consequently none of the advances constituted valid indebtedness when made through journal entries thus the advances to the subsidiaries for their operating_expenses were contributions to capital assuming the booked advances represented real expenditures to defray expenses of the operating subsidiaries they would be contributions to capital as we have concluded they were not indebtedness in such case the expense advances would be considered successive contributions to capital down the corporate chain to the operating member whose expense was defrayed facts the taxpayer consists of corp u and a group of affiliated corporations with which it files consolidated_returns on a calendar_year basis during the first half of year corp b a holding_company was wholly owned by corp c a holding_company directly and wholly owned by corp u during mid to late year corp u acquired corp d corp s and corp x corps d s and x were involved in the building materials_and_supplies business ownership of corps d s and x was established directly or as tiered subsidiaries through corp b corp b distributed building supplies and materials over a multi-state area soon after acquisition of corps d s and x corp u decided to get their earnings_and_profits out of them to this end corp u made a series of loans to corps d s and x followed immediately by dividend distributions back to corp u corp u did not report these dividends in reliance on the dividend received deduction rules no cash or checks actually changed hands in any of these transactions nor were there any transfers between or among bank accounts they were completed exclusively through journal entries promissory notes were executed for at least some of the loans these notes describe a stated_interest rate and interest was accrued on the loans however the interest was not paid the interest due was characterized as an advance to the subsidiary and rolled into an inter-company account in addition to the loans and accrued interest corp u made other advances to the subsidiaries for daily cash needs including utilities salaries etc again there were no actual cash advances or transfers into bank accounts the entire family of corporations utilized a single cash management account for these purposes transfers into and from this account were accomplished on a daily basis through journal entries if a subsidiary had excess cash on its books it was transferred into the account if the subsidiary had insufficient cash on its books to cover expenses the account was charged with an advance to the subsidiary this inter- company accounting resulted in balances which changed daily the subsidiaries did not make any principal repayments on the loans the subsidiaries often did not generate enough income to pay accrued interest and other expenses accordingly their negative balances in the inter-company cash management account generally increased over time during year and year corp u and corp b management decided that the continued ownership and operation of the building supply businesses was no longer a part of its strategic plan the subsidiaries of corp b were suffering decreased operating revenues eroding gross_income and diminished profits accordingly corp u sought a buyer and entered into purchase negotiations with corp r at this point in time total inter-company indebtedness from corp b and its subsidiaries to corp u exceeded dollar_figure million including principal loan balances exceeding dollar_figure million and advances in an aggregate amount of over dollar_figure million corp r did not want to acquire corp b and its subsidiaries encumbered with enormous debt it offered to purchase corp b and its subsidiaries in a stock deal for several million dollars but only if the inter-company debt was canceled or otherwise retired to this end during june of year the board_of directors of corp u executed a corporate resolution contributing its entire_interest in all inter- company indebtedness of corp b and its subsidiaries to the capital of corp c immediately thereafter the board_of directors of corp c adopted a resolution contributing its interest in the debt acquired from corp u to the capital of corp b these resolutions had the effect of extinguishing the debt at the corp u and the corp c level leaving the corp b stock unencumbered as corp r required less than one week later the taxpayer sold percent of the shares of corp b to corp r for the offered amount the accounting firm who was advising the taxpayer about the divestiture prepared an estimated valuation of corp b and its subsidiaries this valuation concluded that corp b and its subsidiaries were insolvent at the time of the sale because their liabilities exceeded their asset values the taxpayer treated the debt_cancellation transactions as being the equivalent of a write-down of the debt to fair_market_value the taxpayer took a bad_debt deduction for the difference between the amount of the inter-company indebtedness and the purchase_price the taxpayer attributed of the amount of bad_debts to corp d and to corp s subsequently the accounting firm provided a more complete appraisal study based on the appraisal the taxpayer claimed a worthless_stock loss from corp d and corp s approximately of the claimed loss was attributed to corp d the remaining of the claimed loss was attributed to corp s to exemplify for corp s the claimed worthless_stock loss was computed by taking the taxpayer’s investment in corp s plus corp s’s earnings_and_profits including dividends less the dividends_paid law and analysi sec_1 sham transactions sec_165 allows a deduction for worthless securities sec_166 allows a deduction for any debt which becomes worthless during the tax_year however the incidence of taxation depends upon the substance of a transaction to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impede the effective administration of the tax policies of congress 324_us_331 bealor v commissioner tcmemo_1996_435 if a transaction is devoid of economic_substance it is not recognized for federal taxation purposes for better or for worse this denial of recognition means that a sham_transaction devoid of economic_substance cannot be the basis for a deductible loss 31_f3d_117 3d cir a taxpayer is generally free to structure its business transactions as it pleases though motivated by tax reduction considerations 293_us_465 however it is well settled that the substance of a transaction and not the form will control its tax consequences 435_us_561 3-koam co v commissioner tcmemo_1997_148 where a taxpayer cognizant of potential tax benefits enters into a transaction of questionable economic worth the tests developed under the sham_transaction doctrine are applied to determine whether a threshold level of business_purpose and economic_substance is present 81_tc_184 aff’d in part rev’d in part 752_f2d_89 4th cir the tax_court stated the principle as follows the freedom to arrange one’s affairs to minimize taxes does not include the right to engage in financial fantasies with the expectation that the internal_revenue_service and the courts will play along the commissioner and the courts are empowered and in fact duty-bound to look beyond the contrived forms of transactions to their economic_substance and to apply the tax laws accordingly compaq computer corporation v commissioner t c no date citing 765_f2d_643 7th cir thus in order to be able to deduct its claimed bad_debt and worthless_stock losses the taxpayer must establish that it had a business_purpose in entering into the purported loans and that the loans had economic_substance see winn-dixie stores inc v commissioner t c no date economic_substance is determined by objective evaluation of changes in economic position of the taxpayers economic effects aside from tax benefits 862_f2d_1486 11th cir aff’g 87_tc_1087 economic_substance depends on whether from an objective standpoint the transaction was likely to produce economic benefits aside from tax deductions 820_f2d_1543 9th cir there appears to be no objective evidence that the taxpayer’s purported loans from corp u to corps d s and x and the reciprocal payment of dividends from corps d s and x to corp u had any economic_effect these transactions were strictly inter-company no cash changed hands there were just offsetting journal entries with no real economic change to the company as a whole the purported loans were not used for business_expenses or assets rather there was a circular flow of money that existed only on paper these journal entries did not create a bona_fide debtor-creditor relationship if the tax consequences depend on representations regarding changes in legal rights and if those changes simply did not occur the reported ‘transaction’ is a sham a case illustrating this kind of sham because a debtor-creditor relationship was not established is 267_f2d_127 1st cir aff’g 30_tc_1178 the tax_court determined that goodstein was entitled to no deduction because the series of transactions was pursuant to a preconceived plan that lacked economic_substance and should be ignored for tax purposes t c pincite on appeal the first circuit did not comment upon the asserted lack of economic_substance and instead decided that the legal relationship that existed between goodstein and lender was not that of borrower and lender so that payments from one to the other could not be interest see f 2d pincite it is just this lack of a purported legal creditor-debtor relationship between the taxpayer and its indirect subsidiaries here that is a sham here the distribution of notes left the parties where they began because the notes were not respected by the parties as obligations thus no debtor-creditor relationship arose because the loans had no validity for federal_income_tax purposes the journal entries for advances for the interest_expense attributable to these sham loans should also be disregarded however some of the advances were for expenses which corps d s and x could not pay out of their net_income these advances have an economic_effect and cause a change in the overall financial picture of the taxpayer the lack of an economic_effect due to the purported loans is highlighted by the fact that a commercial bank indicated that loans would usually be made based on earnings before interest taxes depreciation and amortization the amount lent would usually be between and times earnings the amount lent by corp u to corps s and d was at least three times the maximum that would have been lent by a commercial bank the tax_court examined whether a bona_fide debt existed in booker v commissioner tcmemo_1996_261 the court noted that in determining whether a debtor-creditor relationship represented by a bona_fide debt existed it had to consider all facts and circumstances the test is whether the debtor was under an unconditional obligation to repay the creditor and whether the creditor intends to enforce repayment of the obligation the existence of notes or other indicia of indebtedness the existence of security or collateral the demand for repayment records that may reflect the transaction as a loan and the borrower’s solvency at the time of the loan are all factors that can be considered in making this determination the facts and circumstances in this case demonstrate that there was no valid debt the effect of the loan dividend transactions was to take the equity out of corps d and s and transfer it to corp u the transfers were entirely via journal entries there was no actual cash transfer and no overall economic outlay or effect on the company because there was no genuine indebtedness there can be no deductions losses arising therefrom see 916_f2d_1414 9th cir 94_tc_738 157_f3d_231 3d cir in determining whether a transaction should be respected for tax purposes the courts also look at whether the taxpayer had a valid business_purpose for engaging in the transaction other than tax_avoidance see 435_us_561 winn-dixie supra no apparent business_purpose was served by corp u draining the equity from corps s and d by making purported loans to them and then taking those proceeds back as dividends this is especially the case where there were no adverse tax consequences because the taxpayer did not pay taxes on these dividends in reliance on the dividends received deduction interest was accrued on these purported loans and presumably deducted on the tax returns when corps d and s could not pay the accrued interest more advances were made to them for the interest obligation there was no real flow of monies only journal entries that did not effect the overall economic condition of the companies - everything owed paid was inter-company moreover the so called interest accruals were circular to the extent they simply increased prior ‘loan’ balances a case where payment of ‘interest’ by the recipient of disregarded loans among related corporations was held circular and disregarded is laidlaw industries inc subsidiaries v commissioner tcmemo_1998_232 75_tcm_2598 cch there in substance the ‘borrower’ paid alleged ‘interest’ at most sporadically because funds flowed in a carefully orchestrated circle such payments failed to change the taxpayer’s financial position because the vast majority of the funds were immediately returned as ‘interest reinvestment loans’ thus the tax_court found that in substance no interest had been paid this supported its finding that the advances to related companies were capital contributions rather than loans in this case the fact that interest was never paid over a number of years but was added to ‘principal’ further illustrates that the notes were a sham thus the effect of these purported loans was tax motivated the taxpayer was able to claim interest deductions each year the taxpayer is presently claiming a bad_debt_loss and a worthless_stock loss in the meantime there was no objective economic outlay there was no valid business_purpose for the loan dividend transactions thus the loan transactions should be disregarded for tax purposes the loans should not be considered in determining the amount of any bad_debt_loss advances for interest on these sham loans should also be disregarded for purposes of determining the bad_debt the interest should also be disregarded in determining the earnings_and_profits for corps d and s once a transaction is determined to be a sham it should be disregarded therefore the dividends that were made from the loan proceeds should also be disregarded in determining if there is a worthless_stock deduction whether either advance relating to dividend or expense was valid debt for the following reasons neither kind of purported debt qualified as valid because the relevant facts indicate there was no intention to pay the amounts of purported indebtedness a dividend - ‘debt’ the ‘creditor’ of the claimed indebtedness never received payments of principal or interest on the notes or the bare advances if any interest although accrued was never paid but rolled over into additional purported debt these advances perhaps only some of which were evidenced by notes were not respected by the parties as debt the facts indicate that there was no intention to honor them by payment none were paid over the entire history of these advances which spanned several years in addition the advances were more than three times what an outside lender might have advanced significantly the purported creditor took no actions to enforce its rights to collect any of the advances consequently none of the advances relating to dividends was valid indebtedness when made either through journal entries or via the deemed_distribution of the notes as was previously noted the tax_court examined whether a bona_fide debt existed in booker v commissioner tcmemo_1996_261 the tax_court noted that in determining whether a debtor-creditor relationship represented by a bona_fide debt existed it had to consider all facts and circumstances the test is whether the debtor was under an unconditional obligation to repay the creditor and whether the creditor intends to enforce repayment of the obligation the existence of notes or other evidence_of_indebtedness the existence of security or collateral the demand for repayment records that may reflect the transaction as a loan and the borrower’s solvency at the time of the loan are all factors that can be considered in making this determination for the afore-described reasons there was no valid debt created by the purported loans or the advances an additional argument for disregarding the dividend indebtedness is that although the distribution of a corporate obligation can be a dividend of property the nature of the instrument will determine whether it is an actual obligation or only a promise to pay a future dividend in the case of the declaration of a future dividend the future payment is the distribution and there is no preliminary distribution of a debt obligation see eg 52_tc_934 60_tc_1004 aff’d 506_f2d_1400 6th cir installment_payment held to be mere open_account_debt not a distribution of a corporate obligation accordingly this purported obligation with regard to the dividend can be disregarded as constituting merely a promise to pay future dividends and not a current obligation b advances related to expenses for the same reasons the advances relating to dividends were disregarded as failing to create a debtor-creditor relationship as discussed above the advances related to expenses also did not establish indebtedness the notes and or entries provided for ‘interest’ which was accrued but unpaid that is no journal entries reduced the ‘borrowers’ balance in the cash management account to fund the interest accruals the ‘payment’ history of these arrangements shows that during the years of the taxpayer’s ownership of the subsidiaries no principal payments were ever made and their purported indebtedness only grew the advances relating to expenses as equity - contribution_to_capital a debt-equity issue arises with respect to the advances relating to the expenses with respect to the debt-equity issue generally if an instrument denominated as ‘debt’ in fact represents an investment in the corporation in the sense that the return on and of the investment is dependent on corporate success the instrument will be treated as ‘equity’ for tax purposes the determinant of tax_liability is not the ‘form’ of the instrument but the ‘substance’ of the legal rights created therein here some of the purported loans were documented with promissory notes of unknown maturity perhaps payable upon demand the notes provided for ‘interest’ which was accrued but unpaid that is no journal entries reduced the ‘borrowers’ balance in the cash management account to account for the interest accruals as stated above the ‘payment’ history of these arrangements shows that during the years of the taxpayer’s ownership of the subsidiaries their purported loan balances only grew indeed no payments were ever made to defray the principal or interest on the purported indebtedness however because they represent outlays for actual expenditures of the subsidiaries they must be recognized for tax purposes as they were clearly dependent for repayment upon the success of the subsidiaries they must be regarded as equity contributed to capital thus assuming the booked advances represented real expenditures to defray expenses of the operating subsidiaries they would be contributions to capital down the corporate chain to the operating member whose expense was defrayed case development hazards and other considerations we believe determination of the basis of stock for purposes of determining any worthless_stock deduction must be carefully considered in light of the investment_basis_adjustment rules of sec_1_1502-32 and sec_1503 for example any worthless_stock deduction with respect to corp d and corp s would have to have been taken by corp b the shareholder if such a deduction were utilized on the group’s return it should contribute to a reduction in corp c’s basis in the stock of corp b prior to its sale the basis result will vary depending upon whether we prevail on the amount of bona_fide debt if any as the taxpayer contends that sec_1 does not disallow its loss the field should consider requesting our assistance with regard to the proper application of the loss_disallowance_rules finally you may wish to consult further with us for elaboration on any of the foregoing issues or other questions that may arise by deborah a butler assistant chief_counsel clifford m harbourt senior technician reviewer field service division
